Citation Nr: 1112175	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-24 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left leg sciatica. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training from August 1982 to November 1982, with additional service in the Air Force Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Appellant's claim for service connection for left leg sciatica.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Appellant's claim.

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).  VA law provides that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).
Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203 (2010), limiting the type of evidence accepted to verify service dates.

The Appellant contends that his claimed left leg sciatica resulted from his work as an air cargo handler during his service in the Air Force Reserve.  He does not claim that his left leg sciatica arose from a specific injury, but rather that it is related to lifting heavy boxes, pallets, and other materials during 23 years of reserve service in which he worked one weekend per month plus two weeks per year.  He asserts that his civilian job did not involve lifting heavy items.

In support of his claim, the Appellant has submitted several buddy statements.  One individual stated that he served with the Appellant and first recalled the Appellant complaining of pain in the lower back and on the left side of his body in 1993.  The individual said that such pain continued until the Appellant's separation and sometimes limited his ability to do his job as an air cargo specialist.  Two other individuals indicated that they worked with the Appellant at his civilian job and they stated that since 1995 they had witnessed him complaining of pain in his lower back and legs.  They related that often he would stop work until the pain subsided.

As noted above, the Appellant had ACDUTRA from August 1982 to November 1982, with additional service in the Air Force Reserve.  The record reflects that he was discharged from the Air Force Reserve in June 2005.

The service treatment records reflect no complaints, findings, or treatment of any left leg sciatica during the Appellant's period of ACDUTRA from August to November 1982.  Records from the Appellant's reserve service dated from August through December 2001 show that the Appellant had been on a profile for approximately 1 year based on a statement from his unit indicating that he had a back problem.  A September 2001 Physical Profile Serial Report shows that the Appellant could not participate in military duties for pay or points.  In October 2001, the Appellant was requested to provide a current letter from his physician concerning his recent back problems.

Private treatment records show that in August 2002, the Appellant reported that he gets low back pain when he does lifting and that he has sciatic nerve problems.  An August 2004 chiropractic note indicates that the Appellant had sciatic pain.  An April 2006 letter from the Appellant's chiropractic orthopedist indicates that the Appellant was initially seen December 8, 2000.  His primary complaint was low back pain with left leg sciatica.  The Appellant describes the pain as an aching, shooting type of discomfort aggravated by long standing, bending, and twisting.  After performing a physical examination, the assessment included lumbosacral radiculitis, sciatica, and myalgia.  

While there is no evidence of any specific incident of trauma pertaining to the Appellant's left leg sciatica during a period of ACDUTRA or INACDUTRA, the Appellant asserts that his claimed condition either begun or was aggravated during such service.  As there is evidence of left leg sciatica during the time period when the Appellant had reserve service and some lay and medical evidence suggesting that such condition limited his performance of his reserve duties, the Board finds that a VA examination should be provided to determine the nature of the Appellant's current left leg sciatica and its possible relationship to service, including his duties as a air cargo specialist during ACDUTRA and INACDUTRA.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the Board has determined that an examination is necessary in the instant case, the Appellant is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a claimant's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.
Further, on remand, the Appellant's service personnel records reflecting his dates of ACDUTRA and INACDUTRA should be requested.

Additionally, as noted above, an April 2006 letter from the Appellant's chiropractic orthopedist indicates that the Appellant was initially seen December 8, 2000 for complaints including left leg sciatica.  However, the records of such treatment have not been associated with the claims file.  On remand, after securing the necessary release the RO/AMC should seek to secure such records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to provide the names, addresses, and dates of treatment of all medical care providers who have treated him for left leg sciatica, to include his private chiropractic orthopedist.  After securing the necessary release, the RO/AMC should request any records identified by the Appellant which are not duplicates of those already contained in the claims file.

2.  Attempt to secure the Appellant's service personnel records through official channels.

3.  The RO/AMC should schedule the Appellant for a VA orthopedic examination to determine the nature of his current left leg sciatica and to obtain an opinion as to its possible relationship to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should obtain a comprehensive medical and civilian employment history from the Appellant.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

Following review of the claims file and examination of the Appellant, the examiner should provide the diagnosis for any left leg condition identified.   Additionally, the examiner should provide an opinion as to whether any current left leg sciatica is at least as likely as not (50 percent probability or greater) related to the Appellant's military service, to include his lifting duties as an air cargo specialist during his periods of ACDUTRA and INACDUTRA.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Appellant's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


